DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 10/20/2022.
	Claims 2-10 have been amended. Claims 1-12 remain pending in the application. 

Response to Amendment

The amendment filed 10/20/2022.has been entered. Claims 2-10 have been amended. Claims 1-12 remain pending in the application.
Applicant amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/20/2022. The objection has been withdrawn in view of the amended Drawings.
Applicant amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/20/2022. The objection has been withdrawn in view of the amended Specification.
Applicant amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/20/2022. The rejection has been withdrawn in view of the amended Claims.

Applicant amendments to the 35 U.S.C. § 112b rejections have overcome the rejections previously set forth in the Non-Final Office Action mailed on 06/20/2022. The rejection has been withdrawn in view of the amended Claims.


Response to Arguments


 	Regarding Applicant’s arguments, on page 1-5 of the remark filed on 10/20/2022, on the limitations of independent claim 1: “generating a Smartblock; linking a first plurality of data blocks into a first blockchain attached to the Smartblock; linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; and terminating the first blockchain and the at least second blockchain at a second Smartblock..,” ,
	The limitations of independent claim 7: “generating a Smartblock; linking a first plurality of data blocks into a first blockchain attached to the Smartblock; linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; and terminating the first blockchain and the at least second blockchain at a second Smartblock.”, arguments are not persuasive.
Applicant argues on page 3 last paragraphs and page 4 first paragraph of the remarks filed on 06/29/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate Smartblock to start and anchor at least two block chains and terminate at least two blockchains . Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Bell teaches a Smartblock on Par. (0025) with a generated sealing block that has capabilities of indicating blocks that are added or not added to the blockchain. Bell teaches on Par. (0018) and (0032) a linking of data blocks in the blockchain to form a second blockchain. Bell discloses on Par. (0033) an attachment from the Smartblock to a second blockchain. Bell does not teach the terminating of the first and second blockchain but Guo describes on Par. (0072) the termination or deletion of the first blockchain and on Par. (0072) the termination of the second blockchain. Examiner understands the Applicant’s perspective however there is no definitive recitation in the claims that recites the SmartBlock being the entity or component that is terminating the blockchains as well as start or anchoring the first and second blockchains. Examiner suggest amending the claims by definitively reciting which component or entity such as the Smartblock, is terminating and linking the blockchains. Furthermore Examiner asserts that in the instant application the specification on Par. (0044) and (0057) describe a Smartblock to be a genesis block. Examiner suggest amending the claims to further define what a Smartblock represents as opposed to a genesis block. Therefore the rejection is maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending U.S Application No. 16, 524, 019. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 

Co-Pending application



U.S Application No. 16, 974, 271
U.S Application No. 16, 524, 019
Claim 1: 

A method of securely storing data across a network in a blockstrand distributed database, comprising: 

generating a Smartblock; 

linking a first plurality of data blocks into a first blockchain attached to the Smartblock;

 linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; 


terminating the first blockchain and the at least second blockchain at a second Smartblock; and 


storing in at least a portion of the data blocks date information. 

 
Claim 1:

A method of securely storing data across a network in a blockstrand distributed database, comprising: 

generating a Smartblock; 

linking a first plurality of data blocks into a first blockchain attached to the Smartblock;

 linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; and

 
terminating the first blockchain and the at least second blockchain at a second Smartblock. 
Claim 2:

The method of securely storing data across the network in the blockstrand distributed database of claim 1, 

wherein each of the data blocks in the first plurality of data blocks and the second plurality of data blocks includes an expiration field.
Claim 2:

The method of securely storing data across a network in the blockstrand distributed database of claim 1, 

wherein each of the data blocks includes an expiration field.
Claim 3:

The method of securely storing data across the network in the blockstrand distributed database of claim 2, further includes, 


determining when an expiration threshold in each of the expiration field in each of the data blocks between the first Smartblock and the second Smartblock has been met, and


 pruning the blockstrand by deleting the first Smartblock and the data nodes were located between the first Smartblock and the second Smartblock.
Claim 3:

The method of securely storing data across a network in the blockstrand distributed database of claim 2, further includes, 

determining if the expiration threshold in each of the expiration field in each of the data blocks between the first Smartblock and the second Smartblock has been met, and 

pruning the blockstrand by deleting the first Smartblock and the data nodes were located between the first Smartblock and the second Smartblock
Claim 4: 

The method of securely storing data across the network in the blockstrand distributed database of claim 1,

 wherein terminating at the second Smartblock includes generating a previous hash that includes hash data from at least one data block located in each of the first and second blockchains.
Claim 4:

The method of securely storing data across a network in the blockstrand distributed database of claim 1, 

wherein terminating at a second Smartblock includes generating a previous hash that includes hash data from at least one data block located in each of the blockchains.
Claim 5:

The method of securely storing data across the network in the blockstrand distributed database of claim 1, 
where the Smartblock is a data block with a Smartblock identifier.


Claim 5:

The method of securely storing data across a network in the blockstrand distributed database of claim 1, 
where the Smartblock is a data block with a Smartblock identifier. 










Claim 6:

The method of securely storing data across the network in the blockstrand distributed database of claim 5, 

wherein the Smartblock Identifier is a smartblock flag.
Claim 6:

The method of securely storing data across a network in the blockstrand distributed database of claim 5, 

wherein the Smartblock identifier is a smartblock flag.
Claim 7:

A system for securely storing data across the network in a blockstrand distributed database, comprising: 

a processor; a non-volatile computer memory storing computer-readable instructions configured to: 

generating a Smartblock; 

linking a first plurality of data blocks into a first blockchain attached to the Smartblock; 

linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; 

terminating the first blockchain and the at least second blockchain at a second Smartblock; 

and storing in at least a portion of the data blocks date information.
Claim 17:

A system for securely storing data across a network in a blockstrand distributed database, comprising: 

a processor; a non-volatile computer memory storing computer-readable instructions configured to: 

generating a Smartblock; 

linking a first plurality of data blocks into a first blockchain attached to the Smartblock;

 linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; and 

terminating the first blockchain and the at least second blockchain at a second Smartblock.
Claim 8:


The system of claim 7 wherein said computer-readable instructions wherein, wherein each of the data blocks of the first plurality of data blocks and the second plurality of data blocks includes an expiration field.
Claim 8:

The system of claim 7 wherein said computer-readable instructions wherein, wherein each of the data blocks includes an expiration field.
Claim 9:


The system of claim 8 wherein said computer-readable instructions are further configured to: determine when an expiration threshold in each of the expiration field in each of the data blocks between the first Smartblock and the second Smartblock has been met, and prune the blockstrand by deleting the first Smartblock and the data nodes that were located between the first Smartblock and the second Smartblock.
Claim 9:

The system of claim 8 wherein said computer-readable instructions are further configured to: determine if the expiration threshold in each of the expiration field in each of the data blocks between the first Smartblock and the second Smartblock has been met, and prune the blockstrand by deleting the first Smartblock and the data nodes were located between the first Smartblock and the second Smartblock.
Claim 10:

The system of claim 7 wherein said computer-readable instructions are further configured to: terminate at the second Smartblock includes generating a previous hash that includes hash data from at least one data block located in each of the first and second blockchains.
Claim 10: 

The system of claim 7 wherein said computer-readable instructions are further configured to: terminate at a second Smartblock includes generating a previous hash that includes hash data from at least one data block located in each of the blockchains.
Claim 11:

The system of claim 7 wherein said computer-readable instructions include the Smartblock being a data block with a Smartblock identifier.
Claim 11:

The system of claim 7 wherein said computer-readable instructions include the Smartblock being a data block with a Smartblock identifier.
Claim 12:

The system of claim 11 wherein said computer-readable instructions wherein the Smartblock identifier is a smartblock flag. 
Claim 12:

The system of claim 11 wherein said computer-readable instructions wherein the Smartblock identifier is a smartblock flag.




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”)  and Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”) in further view of Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”)



	Regarding Independent Claim 1 (Original), Bell teaches a method of securely storing data across a network in a blockstrand distributed database, comprising: (Par. (0018) “trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain”; store data across a network in a blockstrand distributed data base (store ledgers with transactions in a blockchain))
generating a Smartblock; linking a first plurality of data blocks into a first blockchain attached to the Smartblock; (Par. (0025) “Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all ‘in-flight’/pending transactions. Transactions will not expire but will ‘complete’ at some point. Completed transactions are not rolled into the genesis block,”; generating Smartblock ( generates a sealing block [..] creates a genesis block)), (Par. (0020) “the gardener node 120 creates the next day ledger genesis block using the previous business day sealing block hash value 122. The first day ledger has its ancestor block attribute set to zero by the gardener node. [..] After the gardener node has completed the seeding (i.e., including the hash) of the descendent/new day ledger the ledger enters the open stage 144. The open stage permits for the execution of transactions on the ledger similarly to a standard distributed ledger or blockchain.”; linking a first plurality of data blocks into a first blockchain attached to the Smartblock ( genesis block associated and gardener node corresponding to  transactions of the blockchain)) (Examiner notes: In the instant application, the specification states on Par. (0044 and 0057) that a Smartblock corresponds to a genesis block therefore it will be broadly and reasonably interpreted as such))
linking at least a second plurality of data blocks into an at least second blockchain attached to the Smartblock; (Par. (0018) “a trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers [..] The day ledgers are blockchains that track individual assets as smart contracts for a specific topic domain (i.e., purpose, requirements, standards, etc., of the blockchain) and a time period for active status (e.g., one hour, 8 hours, 24 hours, 7 days, etc.).”; linking a second plurality of data blocks into at least second blockchain (multiple daily ledgers that are blockchains)), (Par. (0032) “the method may include one or more of changing a status of a current blockchain to a closed and retired status based on expiration of a limited time window 312, creating a genesis block associated with a new blockchain 314, storing a world state of the current blockchain in the genesis block 316, creating one or more smart contracts 318, storing the one or more smart contracts on the new blockchain 322,”; second blockchain attached to the Smartblock ( genesis block correspond to new blockchain)), (Par. (0033) “The method may further include creating a genesis block associated with the another new blockchain, and setting a genesis block attribute of the genesis block associated with the another new blockchain to a hash value of a last block of the new blockchain.”; second blockchain attached to the Smartblock (creating a genesis block associated with another new blockchain)), (Par. (0034) “of creating a genesis block associated with a new blockchain 352 [..] one or more potential blockchain transactions via an authentication module and permits the one or more potential blockchain transactions to be written to the new blockchain”; second plurality of data blocks into at least a second blockchain ( genesis block and new blockchain corresponding one or more transactions written into the new blockchain))
	at a second Smartblock; and  (Par. (0025) “Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all ‘in-flight’/pending transactions.”; second Smartblock (each Gardner node creates a genesis block for new ledger))
	However Bell does not explicitly teach terminating the first blockchain and the at least second blockchain ……  storing in at least a portion of the data blocks date information.
	Wherein Guo teaches terminating the first blockchain and the at least second blockchain ……  (Par. (0072) “the first block, the node 14 deletes the previous first blockchain, and then maintains a new blockchain (the second blockchain). There is a correlation between the two blockchains (that is, the first and the second blockchains).”; terminating the first blockchain ( deletes the previous first blockchain)), (Par. (0082) “The unused transaction output information with relatively low activity is transferred from the second blockchain to the third blockchain, making it easy to back up the entire third blockchain to the storage system. When the backup is completed, the third blockchain may be deleted. The target number of times may be any value greater than 0, for example, the target number of times may be 3.”; terminating at least a second blockchain ( the third blockchain may be deleted)) 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guo within the teachings of Bell to include terminating the first blockchain and the at least second blockchain and storing in at least a portion of the data blocks date information because of the analogous concept of blockchain technologies and the use of time-based verification on multiple transaction in the blockchain network. Guo includes a process of terminating the first and second blockchain and storing date information of the blocks. This is important because by terminating the blockchain it adds another layer of secure protection from risk, harm or compromise of the blockchain network. By terminating the blockchains the it creates a solution of linearly adding blocks to the system and causing additional processing time and power because of how large the blockchain becomes, terminating the blockchain maintains inherent security by dropping off outdated or older blocks that could be susceptible to alteration. This proves important in the field of property rights, commercial structures and medical records in institution by adding a time component in each block. This creates high assurance and confidence for nodes in the network and maintains the integrity of the system as a whole. 
	However Bell and Guo do not explicitly teach storing in at least a portion of the data blocks date information.
	Wherein Nathan teaches storing in at least a portion of the data blocks date information. (Par. (0062) “records of the data may be stored in the blocks of the blockchain ledger including times, dates, checks, order validation, and completion of the software module installations and updates in each step of the pipeline installation procedure for future review, searching and compliance data that the service bulletins have been received,”; storing in at least a portion of the data blocks (records of the data stored in the blocks) date information (time, dates))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nathan within the teachings of Bell and Guo to include data blocks with date information because of the analogous concept of blockchain technologies and time based verification. Nathan includes a process in which data blocks in the blockchain include date information. This is important because it adds another layer of secure protection by not only implementing a time based verification but to also include the date of each transaction. This proves importance when identifying rightful and authorized nodes from invalid or unwarranted entities. By implementing a date information in each block nodes can establish trust when exchanging confidential information such as property rights, manufacturing good descriptions, voting information and more based on the accurate and present date as well as the time. This maintains the integrity of the system as a whole and promotes free flowing exchange without concerns of harm or risk. 




Regarding Dependent Claim 5 (Currently Amended), the combination of Bell and Guo teach the method of claim 1, Bell further teaches the method of securely storing data across the network in the blockstrand distributed database of claim 1, where the Smartblock is a data block with a Smartblock identifier. (Par.  (0020) “During the genesis stage, the gardener node 120 creates the next day ledger genesis block using the previous business day sealing block hash value 122. The first day ledger has its ancestor block attribute set to zero by the gardener node. During genesis creation, the gardener node 120 establishes roles, participants and assigns those participants to certain roles on the new ledger and deploys the approved smart contract templates to the new ledger. After the gardener node has completed the seeding (i.e., including the hash) of the descendent/new day ledger the ledger enters”; where the Smartblock (genesis block) is a data block with a Smartblock identifier (block hash value corresponding to genesis block)), (Par. (0024) “the seed and the hash are the same. The sealing block's hash is a seed value of the genesis block, the seed permits for follow-on work and contributes to immutability by pointing back to a previous block/state, which includes work/assets. Also, rolling over in-progress/non-finalized assets ensures that transactions are not purged out of a blockchain”; Smartblock is a data block with a Smartblock identifier (genesis block corresponding to hash seed value))

Regarding Independent Claim 7 (Currently Amended), Bell teaches a system for securely storing data across the network in a blockstrand distributed database, comprising: a processor; a non-volatile computer memory storing computer-readable instructions configured to: (Par. (0018) “trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain”; store data across a network in a blockstrand distributed data base (store ledgers with transactions in a blockchain)), (Par. (0036) “An exemplary storage medium may be coupled to the processor such that the processor may read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the processor. The processor and the storage medium may reside in an application specific integrated circuit (“ASIC”). In the alternative, the processor and the storage medium may reside as discrete components.”; processor), (Par. (0037) “a memory 410 and a processor 420 may be discrete components of a network entity 400 that are used to execute an application or set of operations as described herein. The application may be coded in software in a computer language understood by the processor 420, and stored in a computer readable medium, such as, a memory 410. The computer readable medium may be a non-transitory computer readable medium that includes tangible hardware”; memory storing computer readable instructions (memory corresponding to executing application and computer readable medium))
The following limitations recite similar limitations to the method of independent claim 1 and the teachings of Bell and Guo address all the limitations discussed stated above. 

	Regarding Dependent Claims 11 (Original), claim 11 are systems claims that recite similar limitations to the method of claim 5 and the teachings of Bell and Guo address all the limitations discussed in claim 5 and are thereby rejected under the same grounds. 


Claims 2 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”), Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”), and Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”) in further view of Novo Diaz et al. (U.S Pub. No. 20210406250, hereinafter referred to as “Novo Diaz”) 



	Regarding Dependent Claim 2 (Currently Amended), the combination of Bell, Guo and Nathan do not explicitly teach the method of securely storing data across a network in the blockstrand distributed database of claim 1, wherein each of the data blocks in the first plurality of data blocks and second plurality of data blocks includes an expiration field.
	Wherein Novo Diaz teaches the method of securely storing data across a network in the blockstrand distributed database of claim 1, wherein each of the data blocks in the first plurality of data blocks and second plurality of data blocks includes an expiration field. (Par. (0020) “The reincarnation blocks are created and included to the blockchain when a pre-defined condition is satisfied. The reincarnation blocks are associated with expiration times. When the expiration time is reached, a reincarnation block is selected and preceding the reincarnation block are deleted from the blockchain. This solution requires a definition of a new type of blocks as well as the monitoring of the expiration time and/or the predefined condition that is to be met by the blockchain.”; each of the data blocks (reincarnation blocks) includes an expiration field (blocks are associated with expiration times))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Novo Diaz within the teachings of Bell, Guo and Nathan to include each of the data blocks includes an expiration field because of analogous concept of blockchain technologies and time-based verification. Novo Diaz includes a process in which an expiration time or field are present at each of the blocks. This allows user to identify outdated or possibly compromised blocks due to the time limit exceeding the field or threshold. This detection component of time proves important in commercial venues and validating blocks that do not exceed the time. This maintain the integrity as a whole of the blockchain network and provides assurances that the network of nodes with medical, financial or personal data would not be exposed due to outdated blocks.

Regarding Dependent Claim 8 (Currently Amended), claims 8 is a system claim that recite similar limitations to the method of claim 2 and the teachings of Bell, Guo, Nathan, and Novo Diaz address all the limitations discussed in claim 2 and are thereby rejected under the same grounds.

Claims 3 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”), Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”), Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”) and Novo Diaz et al. (U.S Pub. No. 20210406250, hereinafter referred to as “Novo Diaz”) in further view of Huang et al. (U.S Pub. No. 20210216527, hereinafter referred to as “Huang”)


	Regarding Dependent Claim 3 (Currently Amended), the combination of Bell, Guo and Nathan teach the method of claim 1, Bell further teaches the method of securely storing data across the network in the blockstrand distributed database of claim 2, further includes, ((Par. (0018) “trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain”; store data across a network in a blockstrand distributed data base (store ledgers with transactions in a blockchain))
between the first Smartblock and the second Smartblock (Par. (0025) “Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all ‘in-flight’/pending transactions.”; second Smartblock (each Gardner node creates a genesis block))
 pruning the blockstrand by deleting the first Smartblock …… (Par. (0025) “When pruning expired transactions, at a given point in time, for example, at the end of the day, the gardener node(s) determines that a new ledger is required. Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger,”; pruning the blockstrand (pruning transaction in the blockchain)), (Par. (0026) “thereafter all nodes have read-only/query access. Typically retired ledgers would be pruned and discarded, but nodes could optionally keep the retired ledger or portions thereof. No nodes have write or update access since the ledger was sealed with a sealing block and all nodes have read-only/query access.”; by deleting the first Smartblock (pruned and discarded corresponding to ledgers with blocks))
	However Bell, Guo and Nathan do not explicitly teach determining when an expiration threshold in each of the expiration field in each of the data blocks ….. has been met, and the data nodes were located between the first Smartblock and the second Smartblock.
Wherein Novo Diaz teaches determining when an expiration threshold in each of the expiration field in each of the data blocks ….. has been met, and (Par. (0020) “The reincarnation blocks are created and included to the blockchain when a pre-defined condition is satisfied. The reincarnation blocks are associated with expiration times. When the expiration time is reached, a reincarnation block is selected and preceding the reincarnation block are deleted from the blockchain. This solution requires a definition of a new type of blocks as well as the monitoring of the expiration time and/or the predefined condition that is to be met by the blockchain.”; determining if the expiration threshold has been met (each of the data blocks (reincarnation blocks) includes an expiration field that is reached)) (Examiner notes: As stated in the claim objections above the phrase “if” is a conditional limitation that may or may not occur Examiner suggest amending the claims by using the phrase “when” to recite a definitive and performed step))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Novo Diaz within the teachings of Bell, Guo and Nathan to include each of the data blocks includes an expiration field because of analogous concept of blockchain technologies and time-based verification. Novo Diaz includes a process in which an expiration time or field are present at each of the blocks. This allows user to identify outdated or possibly compromised blocks due to the time limit exceeding the field or threshold. This detection component of time proves important in commercial venues and validating blocks that do not exceed the time. This maintain the integrity as a whole of the blockchain network and provides assurances that the network of nodes with medical, financial or personal data would not be exposed due to outdated blocks.
However Bell, Guo, Nathan and Novo Diaz do not explicitly teach and the data nodes  that were located between the first Smartblock and the second Smartblock.
	Wherein Huang teaches and the data nodes that were located between the first Smartblock and the second Smartblock. (Par. (0028-0029) “FIG. 2. Blockchain 100 may include genesis block 105 and block 110. [..] a genesis block 105, which is the first block of the chain, and subsequent blocks 110 that are linked to the previous blocks 110 to form the chain. In one embodiment, each block 110 comprises a plurality of fields such as a block ID, a time stamp that records the time that this block 110 is created”; between first and second Smartblock (genesis block 105 and 110)), (Par. (0038) “the trusted organization; determining that a tenure for the node has expired; removing the node from the list of trusted nodes based on the expiration of the tenure; and identifying a new trusted node based at least in part on removing the node from the list of trusted nodes.”; deleting the data nodes between the first and second smartblocks ( removing the nodes based on expiration))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huang within the teachings of Bell, Guo, Nathan and Novo Diaz to include the data nodes were located between the first Smartblock and the second Smartblock because of the analogous concept of blockchain technologies and verification of data based on time. Huang includes a process of deleting the data nodes between the two smartblocks. This is important because by deleting or removing data nodes it creates trusted in the consensus of the blockchain network. This provides an indication of trustworthy notes from outdated or possibly compromised nodes. This proves important in the field of tracking good from manufacture to customers by verifying the authenticity of the nodes and parties in contact and deleting or removing unwarranted or unauthorized nodes before payment or the exchange is completed. This provides high credibility to other nodes in the blockchain by filtering various nodes to promote free exchange of data unimpeded. 


Regarding Dependent Claim 9 (Currently Amended), claims 9 is a system claim that recite similar limitations to the method of claim 3 and the teachings of Bell, Guo, Nathan, Novo Diaz and Huang address all the limitations discussed in claim 3 and are thereby rejected under the same grounds.

Claims 4 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”) and Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”) and Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”) in further view of Jiang et al. (U.S Pub. No. 20200143323, hereinafter referred to as “Jiang”)

	
Regarding Dependent Claim 4 (Currently Amended), the combination of Bell, Guo and Nathan teach the method of claim 1, Bell further teaches the method of securely storing data across the network in the blockstrand distributed database of claim 1, (Par. (0018) “trusted ledger, such as a blockchain, that could be used to store daily ledgers which are specialized distributed ledgers that are based on a single day of transactions (i.e., 24 hours, regular business hours, etc.), and which include a gardener node as a privileged member of the blockchain”; store data across a network in a blockstrand distributed data base (store ledgers with transactions in a blockchain))
at the second Smartblock ((Par. (0025) “Each gardener node attempts to generate a sealing block, which indicates that no new blocks may be added to the ledger, and creates a genesis block which seeds a new ledger and rolls forward all ‘in-flight’/pending transactions.”; second Smartblock (each Gardner node creates a genesis block))
However Bell, Guo and Nathan do not explicitly teach wherein terminating ……. includes generating a previous hash that includes hash data from at least one data block located in each of the first and second blockchains.
Wherein Jiang teaches wherein terminating ……. includes generating a previous hash that includes hash data from at least one data block located in each of the first and second blockchains. (Par. (0026-0028) “Each block includes a cryptographic hash of the previous block, a timestamp, the transaction information, and in some examples a cryptographic hash of itself.  [..] a block in a first blockchain includes as its information the hash of a block in a second blockchain. In this way, the block in the first blockchain is linked with the block in the second blockchain. A block in a particular blockchain may be linked with one or more blocks across multiple blockchains”; hash data from at least one block located in each of the blockchains (block in first blockchain includes hash of a block in second blockchain, linked blockchains)), (Par. (0065) “block N and block N+1. Block N includes previous hash, which is an identifier to the N−1 block, the current has, which is an identifier for the N block, and includes two types of data: product data and transaction data. Block N+1 is similar to block N, where the previous hash is the hash for block N”; previous hash)), (Par. (0059) “the client makes a decision whether to accept or reject [..] to acceptance blockchain 110. After the feedback provided (e.g., after information indicating updates to the contextual information of the acceptance report is received), a new block of statistics (for referred Standards) will be generated and inserted to acceptance blockchain 110”; wherein terminating (rejected data of blockchain)), (Par. (0054) “Also, by keeping a counter of how many times acceptance reports are accepted and how many time acceptance reports are rejected, the counts may be a form of voting from clients indicating which are good acceptance reports”; wherein terminating (rejected reports of blockchain)), (Par. (0042) “blocks in acceptance blockchain 110 store information indicating how often the acceptance report conforming to the checklist or standards document was referred to,”; blocks in blockchain corresponding to reports))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jiang within the teachings of Bell, Guo and Nathan to includes a previous hash of hash data from another block in each blockchain and a terminating process because of the analogous concept of blockchain technologies and hash verification. Jiang includes a process in which a block includes hash data from another block in another or second blockchain, this is important because it links multiple blockchain networks and users attempting to exchange various documents and information. By implementing a hash data from at least another block in each blockchain the users are more securely protected to connect without concerns of malicious attackers penetrating the system as users going between different ledgers. By creating a link and a hash based verification documentation such as housing, property rights, food manufacturing and transport and voting can be authentically confirmed and files can be tracked down more efficiently. 

Regarding Dependent Claim 10 (Currently Amended), claims 10 is a system claim that recite similar limitations to the method of claim 4 and the teachings of Bell, Guo, Nathan and Jiang address all the limitations discussed in claim 4 and are thereby rejected under the same grounds.


Claims 6 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S Pub. No. 20190035014, hereinafter referred to as “Bell”) and Guo et al. (U.S Pub. No. 20210026740, hereinafter referred to as “Guo”) and Nathan et al. (U.S Pub. No. 20200184739, hereinafter referred to as “Nathan”) in further view of Spanos et al. (U.S Pub. No. 20160028552, hereinafter referred to as “Spanos”)

	Regarding Dependent Claim 6 (Currently Amended), the combination of Bell, Guo and Nathan do not explicitly teach the method of securely storing data across the network in the blockstrand distributed database of claim 5, wherein the Smartblock Identifier is a smartblock flag.
	Wherein Spanos teaches the method of securely storing data across the network in the blockstrand distributed database of claim 5, wherein the Smartblock Identifier is a smartblock flag. (Par. (0010) “ creating a root block payload to be included as part of a root block, [..] fork block header comprising at least said payload hash [..] a fork block flag, and a payload data descriptor; storing said short hash in said fork block as said one or more authorized fork hashes; computing the fork header hash from inputs of at least said one or more authorized fork hashes”;  Smartblock identifier (hash of fork block corresponding to root block)) is a smartblock flag (fork block flag comprises of block)), (Par. (0050) “the fork flag 411 in the root block 401 is set, then an authorized hash is stored identifying a second root block that begins a valid fork. When a root block is a fork block, the second root block must be created first.”; Smartblock identifier (root block with hash) is a smartblock flag (fork flag in the root block)), (Par. (0033) “The fork flag 107 is an indicator used to determine whether a fork is allowed from this block. The authorized hashes 108 indicate which blocks, identified by a hash, are allowed to chain off of this block. According to one embodiment, the authorized hashes 108 are only stored as part of the block if the fork flag 107 is set. In another embodiment, a single authorized hash 108 is present regardless of whether the fork flag 107 is set, but the authorized hash 108 data may be zeroed out or ignored when the fork flag 107 is not set.”; smartblock flag (fork flag is an indicator)), (Examiner notes: In the instant application the specification state on Par. (0082) that the Smartblock flag corresponds to an indicator whether connection occurs. Therefore it will be broadly and reasonably interpreted as such))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Spanos within the teachings of Bell, Guo and Nathan to include the Smartblock Identifier is a smartblock flag.  because of the analogous concept of blockchain technologies and verification of data based on time. Spanos includes an implementation of a smartblock flag as the identifier. This is important because by incorporating a flag into the block of the blockchain it identifies users whether or not a connection or exchange between the smartblock has occurred or not. This serves important in the detection of blockchain user in an election that correspond to a smartblock storing votes and providing an indicator of the connection made between other users in the precinct. This also serves significance in the field of property rights and public disputes by establishing an uncompromised connection and a flag or indicator of users that submit documentation, records and so on without human error or modification. By creating a smartblock flag it alerts various nodes in the blockchain the authentic and valid block and rightful communication. This promotes high confidence in the users and maintains the integrity as a whole of the system. 

Regarding Dependent Claim 12 (Original), claims 12 is a system claim that recite similar limitations to the method of claim 6 and the teachings of Bell, Guo, Nathan and Spanos address all the limitations discussed in claim 6 and are thereby rejected under the same grounds.


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DeRosa-Grund; H. (U.S Pub. No. 20210092185) “BLOCKCHAIN ARCHITECTURE, SYSTEM, METHOD AND DEVICE FOR AUTOMATED CYBERSECURITY AND DATA PRIVACY LAW COMPLIANCE WITH A PARTITIONED REPLICATION PROTOCOL”. Considered this reference because it addressed the expiration fields and determining a validity period of the blocks in the blockchain network.

D'AMORE; Brandon E. (U.S Pub. No. 20150347971) “SYSTEMS AND METHODS OF CREATIVE WORK COLLABORATIVE SYSTEMS”. Considered this application because it relates to the similar concept by the same inventor of verifying the integrity of rights and information.

THATCHER; Joel P. (U.S Pub.  No. 20200019288) “STRANDED BLOCKCHAIN”. Considered this application because it addressed the same concepts of a blockchain network with Smartblocks cited by the same inventors. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497